— Judgment entered July 1, 1982 in Supreme Court, New York County (S. Schwartz, J.), directing the police commissioner to issue a pistol license to petitioner, unanimously reversed, on the law, and the petition is dismissed, without costs. The commissioner had found, in the words of the court below, a “1) Failure of petitioner to show sufficient need to distinguish himself from the countless others in every conceivable occupation who do business within the City of New York without the benefit of a license to carry a concealed pistol and 2) that the high crime areas are not justifiable cause for issuance of a pistol license.” While Special Term obviously would have come to a different conclusion as to petitioner’s need than did the police department, the discretion as to what constitutes “proper cause” for the issuance of a permit is vested in the administrator. (Hochreich v Codd, 68 AD2d 424.) On this record it cannot be said that the determination of insufficient need was either arbitrary or capricious. And since there is no claim that the standards, against which all applicants are measured, are infirm there is no basis for finding the denial of a license to be without a rational basis. (Matter of Sullivan County Harness Racing Assn, v Glasser, 30 NY2d 269, 276.) Nor was it error for the licensing official to reject the petitioner’s “high crime area” argument, the logical extension of which is to “make the community an armed camp.” (Tabankin v Codd, NYU, Sept. 13, 1974, p 2, col 3, affd 48 AD2d 771; Matter of Bernstein v Police Dept, of City of N. Y., 85 AD2d 574.) Concur — Sandler, J. P., Carro, Fein, Milonas and Kassal, JJ.